PER CURIAM.
River King is a defendant in the underlying action filed in the circuit court of St. Louis City. It timely filed a motion, Rule 55.27(a), to dismiss the action or transfer the case to a county having proper venue. After holding a hearing on the motion, it was overruled. River King subsequently filed a motion to reconsider, which was supported by additional material. This motion also was overruled. River King then sought a writ of mandamus, and this Court’s alternative writ issued. The alternative writ, superseded by this opinion, is hereby quashed.
The record in this case establishes that the underlying cause is filed in the circuit court of the wrong venue. The Circuit Court of St. Louis City is directed to transfer the case as provided by section 476.410, RSMo 1994.
All concur.